Citation Nr: 18100092
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-38 374
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to service connection for multiple sclerosis is remanded for additional development.
The Appellant served on active duty for training (ACDUTRA) from April 1981 to July 1981.  The Appellant also served in the United States Army Reserves from January 1981 to December 1989.
In February 2015, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record
The Appellant was diagnosed with multiple sclerosis in 1995.  Her claim was denied as there was no medical evidence that multiple sclerosis resulted from active service or had it onset during service or within seven years after separation.  See 38 C.F.R. § 3.307(a)(3) (2017).  The Appellant has submitted evidence that she began to experience very early signs of multiple sclerosis (tremors and blurred vision) shortly after basic training and there was no examination at the time of her separation from the Reserves that might have otherwise discovered the multiple sclerosis.
As noted, the Appellant served in the United States Army Reserves.  A review of the record on appeal, however, does not reveal that the VA Regional Office has ever verified the Appellants dates of reserve component service, including all dates of ACDUTRA and inactive duty for training (INACDUTRA). Therefore, the Board of Veterans Appeals (Board) finds that a remand is also required to obtain this information and these records.
The Appellant also testified she sought medical treatment in the 1980s from civilian doctors for what she asserts are the earliest multiple sclerosis symptoms.  The Appellant should be asked to submit or authorize the Department of Veterans Affairs (VA) to obtain these records.  Ongoing VA medical records, if any, should also be obtained.
There has not been a VA examination to determine whether the Appellants multiple sclerosis disability is related to active duty service.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the multiple sclerosis is related to service or had its onset in service or with the seven year period after separation.
 
The matter is REMANDED for the following action:
1. Ask the Appellant to identify all outstanding treatment records relevant to her multiple sclerosis claim, to include her treatment providers from the 1980s.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Appellant.  If any records are not available, or the Appellant identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Appellant of the unavailability of the records. 
2. Verify the dates of the Appellants reserve service including all dates of ACDUTRA and INACDUTRA.  A reserve point summary will not suffice unless it is clearly documented why no other development would shed light on the dates of service and status.  If necessary, pay records should be requested to verify dates of service and status.  All actions to obtain the requested records should be documented fully in the claims file.
3.  After records development is completed, the Appellant should be afforded a VA examination to determine the nature of her multiple sclerosis, and to obtain an opinion as to whether such is possibly related to service.  The claim file should be made available to the examiner.  All necessary tests should be conducted and the results reported.
The examiner is asked to specifically consider the Appellants statements that she experienced tremors, blurred vision, vertigo, balance issues, and fatigue shortly after completing basic training in July 1981, and the buddy statement from a fellow soldier indicating that near the end of the Appellants Reserve service (which ended in 1989) she had weakness and a lack of energy as opposed to the beginning of her service (around 1981) when she had no trouble with physical fitness tests or other issues even when working 18 to 20 hour days with no time off.  
Following review of the claims file and examination of the Appellant, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current multiple sclerosis arose during a period of ACDUTRA or INACDUTRA, or within seven years after her period of ACDUTRA ended in July 1981, or is otherwise related to service.  In answering this question the examiner is asked to specifically address when multiple sclerosis first manifest, to the extent possible.  A rationale for all opinions expressed should be provided.
4.  After the development requested is completed, readjudicate the claim for service connection.  If any benefit sought remains denied, furnish the Appellant and her representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel

